OPINION OF THE COURT
PER CURIAM.
Appellants, interveners in this mortgage foreclosure proceeding, sought an order to show cause why the mortgages should not be reinstated according to an alleged contract they had made with the Federal Housing Administration, mortgagee. We have carefully examined the record in these cases. We agree with the careful findings and comprehensive opinion of the district court, 257 F.Supp. 177 (D.N.J.1966), which concluded that no contract was entered into between the parties.
The judgment of the district court will be affirmed.